DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In [0032], “The AWD 63 is a so-called the super handling all-wheel drive” should read “The AWD 63 is a so-called super handling all-wheel drive”
“Vehicle 1” is recited in [0049]. However, in other instances in the disclosure reference number 1 refers to the vehicle control system. Reference numbers should be consistent throughout and only refer to one limitation.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“A vehicle speed obtaining part which obtains a vehicle speed” in claim 1. The specification discloses the “vehicle speed obtaining part” as a “speed sensor of the vehicle sensor 50” in [0064] which is defined as “a speed sensor which detects the speed” in [0027].
“A relative speed calculating part … detects an advancing direction of the object… and calculates a relative speed” in claim 1. The specification recites the functions of “a relative speed calculating part 13” in [0050] but fails to recite sufficient structure for “a relative speed calculating part.”
“An acceleration control part… performs acceleration control to exert driving control” in claim 1. The specification recites the functions of “an acceleration control part 14” in [0052] but fails to recite sufficient structure for “an acceleration control part.”
“A moving direction predicting part which predicts a movement of the vehicle” in claims 3 and 4. The specification recites the functions of “a moving direction predicting part 15” in [0053] but fails to recite sufficient structure for “a moving direction predicting part.”
“A collision reducing vehicle turning control part… exerts driving control” in claims 3 and 4. The specification recites the functions of “a collision reducing vehicle turning control part 16” in [0054] but fails to recite sufficient structure for “a collision reducing vehicle turning control part.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “relative speed calculating part,” “acceleration control part,” “moving direction predicting part,” and “collision reducing vehicle turning control part”  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each limitation stated above is shown in Figure 1 as parts in the ECU 10. The specification recites the functions of each part but fails to recite sufficient structure to perform the claimed function. It is unclear whether the claimed parts are carried out in separate structures or are directed toward a code or program that is executed by a computer or processor. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the collision” in lines 4-5 and 11.  There is insufficient antecedent basis for this limitation in the claim. Prior claims are directed toward determining “the object is going to collide with the vehicle” and where a collision has not occurred yet. It is unclear whether claim 3 is directed toward a control after a collision has occurred or whether the control is still directed toward a collision avoidance or mitigation.  
Claim 4 recites the limitation “the collision” in lines 15-16 and 22.  There is insufficient antecedent basis for this limitation in the claim. Prior claims are directed toward determining “the object is going to collide with the vehicle” and where a collision has not occurred yet. It is unclear whether claim 4 is directed toward a control after a collision has occurred or whether the control is still directed toward a collision avoidance or mitigation.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Newman et al. (U.S. Patent Application Publication No. 2017/0291602 A1; hereinafter Newman).
Regarding claim 1, Newman discloses A vehicle control system, comprising a driving control part capable of exerting driving control on a vehicle even if a driver does not perform operation (see at least figs 8 - 12, 15 and [0034]-[0035] and [0052]), the vehicle control system comprising:
an external sensing device which detects a position of an object present around the vehicle (external sensors 1202 and 1301 detect other vehicles around subject vehicle and can measure information, such as position, about the other vehicles, see at least [0097]-[0098], Fig. 12, and Fig. 13); 
a vehicle speed obtaining part which obtains a vehicle speed of the vehicle (speed sensor 1213 and 1320, see at least [0186], [0189], Fig. 12, and Fig. 13); and 
a direction sensor which detects an orientation of the vehicle, wherein the driving control part comprises (yaw sensor 1215 used to determine direction of the subject vehicle see at least [0186]);   10
a relative speed calculating part which, based on the position of the object detected by the external sensing device, the vehicle speed obtained by the vehicle speed obtaining part, and the orientation detected by the direction sensor, detects an advancing direction of the object approaching the vehicle and calculates a relative speed between the vehicle and the object approaching the vehicle (processor takes the detected second vehicle’s velocity and position to predict the second vehicle’s trajectory and relative speed in relation to the subject vehicle, see at least [0034]-[0035]; see also [0186] using yaw to deduce relative positions and velocities); and  15
an acceleration control part which, based on the relative speed calculated by the relative speed calculating part, the position of the object detected by the external sensing device, and the advancing direction of the object approaching the vehicle detected by the relative speed calculating part, in a case where it is determined that the object is going to collide with the vehicle, performs acceleration control to exert driving control which accelerates the vehicle in 20the advancing direction, so as to reduce the relative speed calculated by the relative speed calculating part (A kinetic traffic model calculates surrounding vehicle trajectories using the detected positions and vehicles, see at least [0034]-[0035] and [0052]. The collision mitigation system 308 uses the traffic model to determine a collision is unavoidable and causes the subject vehicle 302 to accelerate and decelerate to reduce the relative velocity, see at least [0156]-[0158]; see also fig. 4 and [0161]).
Regarding claim 2, Newman discloses the elements above and further discloses:
the acceleration control part performs the acceleration control by accelerating the vehicle in a forward direction when the vehicle is moving forward or accelerating the vehicle in a backward direction when the vehicle File: 86899usfis moving backward (collision mitigation system 308 detects vehicle 303 is approaching from behind and performs a series of acceleration and decelerations to maintain a midway velocity between the vehicle ahead 301 and vehicle approaching from behind 303 to minimize the collision impact, see at least [0158]; collision mitigation system 408 detects vehicle 406 is approaching from the side and accelerates in the opposite direction to avoid the collision, see at least [0161]).
Regarding claim 3, Newman discloses the elements above and further discloses:
a moving direction predicting part which predicts a movement of the vehicle after the 5collision in the acceleration control (the collision mitigation system 602 assesses the kinetics of the surrounding vehicles  by predicting vehicle trajectories and evaluates a range of possible collision scenarios and mitigation strategies according to possible collisions and selects the mitigation strategy with the minimum estimated harm, see at least [0164]; see also figs. 8 - 11 showing a repeating / iterative process); and 
a collision reducing vehicle turning control part which, based on the position of the object around the vehicle detected by the external sensing device and the movement of the vehicle predicted by the moving direction predicting part, in a case where it is determined that the vehicle is going to collide with the object around the vehicle, exerts driving control which 10changes the orientation of the vehicle to a direction in which the vehicle does not collide with the object around the vehicle or to a direction in which the collision to the object around the vehicle by the vehicle is alleviated (collision mitigation system 408 detects vehicle 406 is approaching from the side and accelerates while turning in the opposite direction to avoid the collision when the surroundings allow for the turning maneuver, see at least [0161]).
Regarding claim 4, Newman discloses the elements above and further discloses:
a moving direction predicting part which predicts a movement of the vehicle after the collision in the acceleration control (the collision mitigation system 602 assesses the kinetics of the surrounding vehicles and evaluates a range of possible scenarios and mitigation strategies according to possible collisions and selects the mitigation strategy with the minimum estimated harm, see at least [0164] see also figs. 8 - 11 showing a repeating / iterative process); and 
a collision reducing vehicle turning control part which, based on the position of the object around the vehicle detected by the external sensing device and the movement of the vehicle predicted by the moving direction predicting part, in a case where it is determined that 20the vehicle is going to collide with the object around the vehicle, exerts driving control which changes the orientation of the vehicle to a direction in which the vehicle does not collide with the object around the vehicle or to a direction in which the collision to the object around the vehicle by the vehicle is alleviated (collision mitigation system 408 detects vehicle 406 is approaching from the side and accelerates while turning in the opposite direction to avoid the collision when the surroundings allow for the turning maneuver, see at least [0161]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolf (U.S. Patent Application Publication No. 2014/0309884 A1) teaches a rear collision avoidance system that uses sensors to detect possible rear collisions and collision avoidance control using a vehicle steering and acceleration system.
Steffey et al. (U.S. Patent Application Publication No. 2019/0315343 A1) teaches a collision mitigation system that determines how to accelerate a vehicle when a risk of rear collision is present.
Parikh et al. (U.S. Patent No. 9,586,584 B2) teaches an adaptive cruise control to mitigate rear-end collisions by increasing the speed of a host vehicle.
Lu et al. (U.S. Patent No. 8,930,060 B1) teaches an automatic path determination and steering for post-collision assistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669